Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated February 28, 2017, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of Sun Hydraulics Corporation and subsidiaries on Form 10-K for the year ended December 31, 2016. We consent to the incorporation by reference of said reports in the Registration Statements of Sun Hydraulics Corporation and subsidiaries on Forms S-8 (File No.333-30801, effective July 3, 1997, File No. 333-83269, effective July 20, 1999, File No. 333-62816, effective June 12, 2001, File No. 333-66008 effective July 27, 2001, File No. 333-119367, effective September29, 2004, File No. 333-124174, effective April 19, 2005, File No. 333-158245, effective March27, 2009, File No. 333-177448, effective October 21, 2011, and File No. 333-184840, effective November 9, 2012). /s/ GRANT THORNTON LLP Tampa, Florida
